SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In January 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 16,512,491 0.1051 0.1051 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 04 21,672 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 18 23,377 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 24 65,874 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 27 283,143 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 03 35,525 1.322840 46,993.89 Shares Common Direct with the Company Exerc Options 03 38,650 3.350960 129,514.60 Shares Common Direct with the Company Exerc Options 03 30,125 9.359600 281,957.95 Shares Common Direct with the Company Exerc Options 03 25,385 11.972000 303,909.22 Shares Common Direct with the Company Exerc Options 11 44,675 0.015000 670.13 Shares Common Direct with the Company Exerc Options 13 95,210 11.972000 1,139,854.12 Shares Common Direct with the Company Exerc Options 15 44,675 0.015000 670.13 Shares Common Direct with the Company Exerc Options 16 169,175 4.540000 768,054.50 Shares Common Direct with the Company Exerc Options 16 25,385 11.972000 303,909.22 Shares Common Direct with the Company Exerc Options 17 30,125 9.359600 281,957.95 Shares Common Direct with the Company Exerc Options 20 84,950 5.367600 455,977.62 Shares Common Direct with the Company Exerc Options 20 68,625 5.359600 367,802.55 Shares Common Direct with the Company Exerc Options 20 37,000 6.958800 257,475.60 Shares Common Direct with the Company Exerc Options 20 57,225 9.359600 535,603.11 Shares Common Direct with the Company Exerc Options 20 183,585 11.710000 2,149,780.35 Shares Common Direct with the Company Exerc Options 20 159,940 11.972000 1,914,801.68 Shares Common Direct with the Company Exerc Options 23 30,125 9.359600 281,957.95 Shares Common Direct with the Company Exerc Options 23 25,385 11.972000 303,909.22 Shares Common Direct with the Company Exerc Options 24 84,475 0.061064 5,158.38 Shares Common Direct with the Company Exerc Options 24 30,125 9.359600 281,957.95 Shares Common Direct with the Company Exerc Options 24 48,235 11.972000 577,469.42 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 03 2,828,416 16.64 47,064,842.24 Shares Common Direct with the Company Plan of Shares Acquisition 13 67,328 16.93 1,139,863.04 Shares Common Direct with the Company Plan of Shares Acquisition 16 68,444 17.05 1,166,970,20 Shares Common Direct with the Company Plan of Shares Acquisition 17 16,393 17.20 281,959.60 Shares Common Direct with the Company Plan of Shares Acquisition 20 346,800 17.35 6,016,980.00 Shares Common Direct with the Company Plan of Shares Acquisition 23 33,788 17.34 585,883.92 Shares Common Direct with the Company Plan of Shares Acquisition 24 63,505 17.30 1,098,636.50 Shares Common Direct with the Company Plan of Shares Acquisition 26 19,673 17.31 340,539.63 Shares Common Direct with the Company Plan of Shares Acquisition 31 34,884 17.20 600,004.80 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 18,249,056 0.1161 0.1161 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In December 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 04 21,672 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 18 23,377 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 24 65,874 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 27 283,143 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 04 17,803 5.11 90,974.24 ADR (*) Common Direct with the Company Plan of Shares Acquisition 18 15,023 5.34 80,225.28 ADR (*) Common Direct with the Company Plan of Shares Acquisition 24 120,676 5.43 655,273.42 ADR (*) Common Direct with the Company Plan of Shares Acquisition 27 57,957 5.45 315,860.94 Total Buy ADR (*) Common Direct with the Company Exerc Options 04 39,475 2.3046038 90,974.24 ADR (*) Common Direct with the Company Exerc Options 18 38,400 2.0892000 80,225.28 ADR (*) Common Direct with the Company Exerc Options 24 103,850 2.0892000 216,963.42 ADR (*) Common Direct with the Company Exerc Options 24 82,700 5.3000000 438,310.00 ADR (*) Common Direct with the Company Exerc Options 27 189,550 0.0000000 0.00 ADR (*) Common Direct with the Company Exerc Options 27 42,675 1.1784400 50,290.10 ADR (*) Common Direct with the Company Exerc Options 27 25,250 2.2824580 57,632.06 ADR (*) Common Direct with the Company Exerc Options 27 52,325 1.6760000 87,696.70 ADR (*) Common Direct with the Company Exerc Options 27 31,300 3.8416000 120,242.08 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
